    ..        Case 1:12-cr-00125-JSR Document 206 Filed 06/03/19 Page 1 of 1
                                                                                                            a'




                                                                               USDCSDNY
                                                                               DOCUMENT
                                                                               ELECTRONICALLY FILED
    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK                                              DOC #: _ ____,,__-#---+---
r---------------------------                                                   DATE FILED: --tt--f-'r---+-......_-
1
I
         UNITED STATES OF AMERICA
I
I
1                  -against-                                            1~-cr-125         (JSR)
'                                                       ..,1       •
I                                                              f
: DOUG WHITMAN,                                                         ORDER
 I
 I
            Defendant.
!1__________________________ _

    JED S. RAKOFF, U.S.D.J.

             Defendant      moves     for   reconsideration                      of    the     Court's           Order

    granting      in   part        and    denying       in             "" '
                                                                       part     his     motion        for        early

    termination        of     supervised       release                  and       modification             of        the

    conditions of supervised release. See ECF No. 204. The motion for

    reconsideration           is     granted    to- the                  extent         of     modifying             the

    conditions of defendant's supervised release to permit defendant

    to travel to the District of Idaho.

             SO ORDERED.

    Dated:        New York, NY

                  June      J_,    2019                                       JED S. RAKOFF, U.S.D.J.




                                                    1
